Citation Nr: 1225365	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a concussion, including post-traumatic headaches, prior to August 8, 2006.

2.  Entitlement to a rating in excess of 30 percent for residuals of a concussion, including post-traumatic headaches, since August 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1977. 

This case comes before the Board of Veterans' Appeal (Board) on appeal of an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2009 and April 2011, the Board remanded this case for additional development.  In March 2009 and March 2012, the Veteran testified at Travel Board hearings before a now-retired Veterans Law Judge and the undersigned Acting Veterans Law Judge, respectively.

The Veteran filed his claim on July 17, 2007.  In the October 2007 rating decision, the RO assigned a 30 percent disability rating effective August 8, 2006.  Pursuant to Hart v. Mansfield, 21 Vet. App. 5050 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, the issues are as stated on the title page.

The issue of an increased rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that his only treatment is at the Reno VA Medical Center.  The RO obtained records from that facility from August 2006 to September 2007 and from May 2008 to August 2011.  VA should all records from that facility for the periods from July 2006 to August 2006, from September 2007 to May 2008, and from August 2011 to the present.

The Veteran testified at his March 2012 hearing that he has incapacitating episodes twice a month and that he is allowed to rest at work for a half hour or longer when he has headaches there.  March 2012 hearing transcript, pages 4, 8.  He asserts in essence that he is entitled to a higher rating because he should not penalized for his work ethic and the fact that his employer accommodates him.  See id. at 9.  Also, an April 2006 mental disorder examination report shows diagnoses of pain disorder associated with general medical condition, Valium dependence, and mood disorder not otherwise specified.  Emotional and behavioral dysfunction from traumatic brain injuries is rated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  It is possible that the appellant has a current mental disorder that is a residual of his in-service concussion or related to treatment of his current headache disorder.  In light of the above, more VA examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO obtain all VA treatment records from the Reno VA Medical Center for the periods from July 2006 to August 2006, from September 2007 to May 2008, and from August 2011 to the present.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, schedule the Veteran for a VA neurological examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of the in-service concussion, including post-traumatic headaches.   Given the Veteran's past complaints of difficulty concentrating and short-term memory loss when having a headache, the examiner should rate the level of impairment for memory, attention, concentration, and executive functions.  Given the claimant's headaches, the examiner should rate the level of impairment for subjective symptoms.  Given the appellant's past complaints of emotional instability and anger management issues, the examiner should rate the level of impairment for neurobehavioral effects.  Without consideration of the Veteran's work ethic and work accommodations for his headaches, the examiner must also opine whether it is at least as likely as not that the appellant's headache disorder is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the average person.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, schedule the Veteran for a VA mental disorders examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any current psychiatric disorder due to residuals of the in-service concussion, including post-traumatic headaches and treatment of these headaches.   For any current psychiatric disorder, the examiner must also opine whether it is at least as likely as not that the disorder is a residual of the in-service concussion, to include the post-traumatic headaches, and whether it is at least as likely as not that the disorder was caused or aggravated by the treatment of the post-traumatic headaches.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the issues on appeal, to include the issue of entitlement to a rating in excess of 10 percent for residuals of a concussion, including posttraumatic headaches, prior to August 8, 2006, and with consideration of whether the Veteran has a separately rated mental disorder as a residual of the in-service concussion and with consideration of the new rating criteria for rating residuals of traumatic brain injuries for the period from October 23, 2008 to the present.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



